947 F.2d 946
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.John FREEMAN, also known as Frito, Defendant-Appellant.
No. 91-1797.
United States Court of Appeals, Sixth Circuit.
Nov. 6, 1991.

Before MERRITT, Chief Judge, ALAN E. NORRIS, Circuit Judge, and GODBOLD, Senior Circuit Judge.*

ORDER

1
John Freeman, a pro se Michigan prisoner, appeals a district court order denying his motion for a free transcript of his sentencing hearing.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Freeman pleaded guilty to two counts of making false declarations to a grand jury and was sentenced to forty-one months imprisonment.   Freeman did not file a direct appeal from his conviction or sentence.   Rather, he filed a motion requesting the provision of a free transcript of his sentencing hearing.   The district court denied his motion.   Freeman has filed a timely appeal from this order.   In his brief, he requests the appointment of counsel and the provision of a free transcript.


3
Upon review, we determine that the district court properly denied Freeman's motion.   Freeman is not entitled to the provision of a free transcript for the preparation of his 28 U.S.C. § 2255 motion.   United States v. MacCollom, 426 U.S. 317, 328 (1976) (plurality opinion);   see also Hoover v. United States, 416 F.2d 431 (6th Cir.1969) (per curiam);   Ketcherside v. United States, 317 F.2d 807 (6th Cir.1963) (per curiam).


4
Accordingly, we deny counsel and free transcript and affirm the district court's judgment.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable John C. Godbold, Senior Circuit Judge, United States Court of Appeals for the Eleventh Circuit, sitting by designation